Citation Nr: 1522793	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-27 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran and/or his eligibility for reimbursement for payment of the debts and expenses of the last sickness and burial of the Veteran.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to November 1945.  He died on April [redacted], 2010.  The appellant is the deceased Veteran's stepson.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 decision by the Pension Management Center in St. Paul, Minnesota (hereinafter agency of original jurisdiction (AOJ)) which denied the appellant's claim for accrued benefits.  The appellant filed a notice of disagreement (NOD) later that month.  A statement of the case (SOC) was issued in August 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2013.  The Lincoln RO currently holds jurisdiction over the claim.

In August 2013, the appellant and his spouse participated in an informal hearing conference with a Decision Review Officer (DRO).  In June 2014, the appellant and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the Board's hearing is of record. 

After a review of the claims file in light of the appellant's testimony, the Board has rephrased the issue listed on the title page to reflect all potential theories of entitlement.

The Board notes that, in addition to the paper claims file, the record on appeal includes paperless, electronic records in Virtual VA and Veteran Benefits Management System (VBMS) files.  Notably, the Virtual VA file contains multiple relevant documents including the adjudicative documents relating to the award of special monthly pension for the Veteran, the notice of death of the Veteran, the June 2013 AOJ denial notice for the benefit sought in this appeal, the appellant's NOD and a transcript of the June 2014 Board hearing.  There are no relevant documents currently stored in VBMS.


FINDINGS OF FACT

1.  In a September 2009 rating decision, the AOJ awarded the Veteran special monthly compensation benefits; the payment of retroactive special monthly pension benefits was delayed pending the appointment of a fiduciary.
 
2.  The Veteran died on April [redacted], 2010, prior to the appointment of a fiduciary, and prior to full payment of the benefits awarded.
 
3.  The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits.

4.  The appellant did not timely file a claim for reimbursement for expenses paid on for the last sickness and burial of the Veteran.


CONCLUSION OF LAW

As the appellant lacks legal entitlement to payment of accrued benefits and for reimbursement for payment of the debts and expenses of the last sickness and burial of the Veteran, the appeal is without legal merit.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.59(a), 3.250, 3.1000, 3.1003 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due process considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this case, VCAA notice or assistance is not required because the issue presented is one of statutory interpretation, the claim is barred as a matter of law and/or involves a claim that cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (finding that claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

With respect to the June 2014 Board hearing, the Board notes that the appellant and his spouse were provided an opportunity to set forth her contentions during this hearings. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the appellant's relationship to the Veteran and why he believes that he is entitled to accrued benefits.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Although the undersigned did not explicitly suggest the submission of specific evidence, on these facts, such omission was harmless.  As noted above and explained below, the matter of the appellant's entitlement to accrued benefits turns on interpretation of the law, not any disputed facts, and no evidence can change that fact.  

II.  Analysis

The appellant, who is the stepson of the Veteran, seeks entitlement to accrued special monthly pension benefits as well as reimbursement for the debts and expenses of the last sickness and burial of the Veteran.

Briefly summarized, a September 2009 AOJ rating decision awarded the Veteran entitlement to special monthly pension due to the need for aid and attendance of another.  At that time, a dispersal of special monthly pension benefits was withheld pending the AOJ's proposed finding of incompetency.

The record reflects that, at the time of the award of special monthly pension benefits, the Veteran had been living at Gramercy Hill Retirement Community which provided independent and 24-hour assisted living.

By letter dated in October 2009, the Veteran reported that the appellant held a power of attorney to handle his finances, and he requested the appellant to be assigned as his fiduciary.

On March 12, 2010, the AOJ issued a rating decision finding the Veteran incompetent for VA compensation purposes.

A March 18, 2010 AOJ letter notified the Veteran that he had been awarded special monthly pension benefits in the amount of $1644 effective July 1, 2009 which had been withheld.  However, the AOJ did release a payment of $1644 effective March 1, 2010.  At that time, the Veteran was advised that his retroactive funds would be released once a payee had been established.

On March 23, 2010, the AOJ sent a request to the Fiduciary Unit (VA Form 21-592 (Request for Appointment of a Fiduciary, Custodian or Guardian)) to appoint the appellant as the Veteran's fiduciary.

Unfortunately, the AOJ received notice on April 6, 2010 that the Veteran had died on April [redacted], 2010.  Thus, no special monthly pension benefits were dispersed to the Veteran during his lifetime (other than the one-time payment for March 1, 2010).

On April 6, 2010, the AOJ sent a letter to the Veteran's estate advising the estate that the Veteran's benefit payments had been stopped due to notice of his death.  The AOJ advised the estate that VA records showed that one or more VA payments were due to the Veteran at the time of his death, which could be used to reimburse the person who paid the expense of the last illness and burial, or the person who was responsible for payment.  The AOJ's letter included the following advisement:

To File A Claim

Fill out the enclosed application and return it to us.  Please carefully read the instructions on the application (if receipted statements of account or reimbursement waiver signatures are needed, be sure to send them with the claim).

The claim must be filed within 1 year from the date of death.

(emphasis original).

The AOJ's April 6, 2010 letter reflects that a VA Form 21-601 was enclosed.

On April 12, 2010, the AOJ sent another letter to the Veteran's estate advising the estate of potentially available survivor benefits.

On June 17, 2013, the appellant submitted a VA Form 21-601 (Application for Accrued Amounts Due to a Deceased Beneficiary).  The appellant, who was born in September 1943, identified himself as the Veteran's stepson.  In this application, the appellant submitted bills and receipts pertaining to the debts and expenses of the last sickness and burial of the Veteran.

The Board notes that the VA Form 21-601 sent to the appellant contained an instructions section.  This form included, inter alia, advisements that accrued benefits were paid to specified beneficiaries of the deceased such as a surviving spouse or child.  With respect to accrued benefits to a child, the instruction form refers the reader to a definition section.  The definition section read as follows:

Definitions:

Child means an unmarried child of the child of the Veteran who was under the age of 18, or at least 18 but under 23 years of age and pursuing an approved course of education, or became incapable of self-support prior to reaching age 18.  However, benefits may be payable to the veteran's children, regardless of age or marital status, if lump sum accrued benefits are payable.

Lump sum accrued benefits are amounts withheld from a competent veteran's Old Law Pension benefits (fixed rate since 1960) during hospital treatment, or institutional or domiciliary care.

(emphasis original).

The instruction form also included the following section regarding filing time limits:

E.  What are the time limits to apply for accrued benefits?

A claim for accrued benefits must be filed within one year from the date of death of the deceased beneficiary.

Exception: A claim for lump sum accrued benefits (benefits that were withheld from a competent veteran during hospital treatment, institutional, or domiciliary care) must be filed within five years from the veteran's date of death.  However, if the person who is entitled to the lump sum accrued benefits has been declared incompetent by a court of law or Federal or State government agency at the time of the veteran's death, the five year period begins to run from the date of termination or removal of the finding of competency.

(emphasis original).

During the June 2014 Board hearing, the appellant testified that, after the Veteran had been awarded special monthly pension benefits, the distribution of his award had been delayed pending the appointment of a fiduciary.  The appellant described the appointment of a fiduciary as being unduly delayed due to the retirement of one worker and a heavy workload at the fiduciary unit.  The appellant indicated that he had filed all necessary paperwork in a timely manner, and had been assured by AOJ personnel that they would call when further action on his part was required.  The appellant also indicated that, as he was filing for lump sum benefits, the instructions forms for filing for accrued benefits clearly stated that he had a 5-year period to file his claim as the Veteran had been deemed incompetent and was receiving domiciliary care.  It was indicated that a VA representative also thought that the 5-year exception rule applied in his case.

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

The definition of "children" in section 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).

As indicated above, the evidence shows that the Veteran was awarded special monthly pension benefits in the amount of $1644 effective July 1, 2009 and that no payments were made (except for a one-time payment of $1,644 in March 2010) prior to his death.  The type of benefits which had been awarded to the Veteran are considered "periodic monetary benefits" under the provisions 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub.L. No. 108-183, § 104(c)(1), 117 Stat. 2651, 2656; see also Nolan v. Nicholson, 20 Vet. App. 340 (2006). 

An eligible survivor is entitled to receive the full amount of benefits due and unpaid under 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A) ); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents"). 

Upon consideration of whether the appellant is eligible to receive benefits under 38 U.S.C.A. § 5121, the Board finds that he is not. 

The appellant does not contend that he is under the age of 18, that he became permanently incapable of self-support before the age of 18, or that he is under the age of 23 and is pursuing a course of instruction at an educational institution.  Rather, the appellant reports being born in 1943 and having served as the Veteran's power of attorney prior to his death.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because he does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits.

Nevertheless, if accrued benefits were due in this matter, the appellant may establish entitlement to such payments under 38 C.F.R. § 3.1000(a)(5).  The Veteran has reported that he bore substantial expenses of the Veteran's last sickness and burial.  Consideration of the claim under this provision could result in the authorization of payment of accrued benefits as it is not dependent upon the appellant being a "child" of the Veteran.

However, the law is clear that applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Here, the appellant concedes that he filed his application well after the one year from the Veteran's death.  He does not allege, and it is not shown, that he filed an incomplete application within one year of the date of death which could potentially extend the filing deadline.  See 38 C.F.R. § 3.1000(c)(1).

The appellant contends that the instructions which accompanied the VA Form 21-601 specifically contained an exception to the one year filing rule when the issue involved lump sum accrued benefits.  Indeed, the instructions which accompanied the VA Form 21-601 do report an "Exception" for lump sum accrued benefits which are withheld from a competent veteran during hospital treatment, institutional, or domiciliary care.

The Board is sympathetic to the appellant's perception that this exception to the one year filing rule applied in this case as the Veteran had been receiving assisted living care at the time of his death and that retroactive special monthly benefits had not been dispersed due to a pending fiduciary assignment as a result of the Veteran's incompetence finding. 

However, the instruction form referred to by the appellant contained a specific definition of lump sum accrued benefits which pertained to veterans who were receiving benefits under the veteran's "Old Law Pension benefits."  The Veteran had not been receiving pension benefits under the "Old Law Pension benefits" but rather under the improved pension benefits program.  Notably, the "Old-law pension" and "Section 306 pension" refers to provisions of law in effect on December 31, 1978.  See 38 C.F.R. § 3.270(a).  The improved pension benefits became effective January 1, 1979.  See 38 C.F.R. § 3.270(b). 
 
Thus, the 5-year exception rule identified on the VA Form 21-601 instruction form does not apply in this case.  As such, the appellant's claim must be denied for not filing his claim for accrued benefits within one year of the Veteran's death pursuant to 38 C.F.R. § 3.1000(c).  Here, the Board is bound by the law as passed by Congress, which requires the appellant to be a "child" for entitlement to accrued benefit purposes and having filed a claim within one year of the Veteran's death for entitlement to payments under 38 C.F.R. § 3.1000(a)(5).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  Thus, the Board has no equitable power to account for the appellant's well-intentioned misinterpretation of the applicability of the 5-year exception pertaining to the old pension law.

The Board further finds that no circumstances in this case exist to consider the application of equitable tolling of the accrued benefit filing limit.  See generally Bailey v. West, 160F.3d 1360 (Fed.Cir.1998) (en banc); Henderson v. Shinseki, 562 U.S. 428 (2011), Bove v. Shinseki, 25 Vet.App. 136, 140 (2011).  Here, the appellant asserts that he had been given the impression that VA personnel would call him to assist him in the filing process.  However, the appellant has not reported any specific statement from any VA official that the appellant should withhold his application pending further contact with VA.  Thus, there is no evidence he detrimentally relied on an incorrect statement from a VA official.  He does report that one VA official thought that the 5-year exception applied to his case, but that incorrect interpretation cannot otherwise result in a payment which is not authorized by Congress under the applicable statutes and regulations.

In summary, the legal authority governing this claim is clear and specific, and the Board is bound by such authority.  As the authority pertaining to the appellant's entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran and/or eligibility for reimbursement for payment of the debts and expenses of the last sickness and burial of the Veteran, is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran and/or his eligibility for reimbursement for payment of the debts and expenses of the last sickness and burial of the Veteran, must be denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


